Exhibit 10.29

CONSULTING AGREEMENT

 

This Consulting Agreement (this "Agreement") is made effective as of
September 10, 2015 (the "Effective Date"), by and between THE FEMALE HEALTH
COMPANY, a Wisconsin corporation (the "Company") of 515 North State Street,
Suite 2225, Chicago, IL 60654, and SMI, Strategic Marketing & Consulting of 44
Prospect Street, Bernardsville, NJ 07924.

 

1.Consulting Services.  During the Consulting Term (as defined below),
Consultant will provide to the Company marketing consulting services (the
"Services") in connection with the Company's consumer sustainability research
project.  The Company shall not control the manner or means by which Consultant
performs the Services.  Consultant shall furnish, at her own expense, the
equipment, supplies and other materials used to perform the Services.

2.Consulting Term.  The term of this Agreement shall commence as of the
Effective Date and shall continue until the first to occur of (a) the first
anniversary of the Effective Date, or (b) either party giving the other party at
least 15 days prior written notice of termination (the "Consulting Term").  The
terms and conditions of this clause and Section 4, Section 5, Section 6,
Section 7, Section 9, Section 10, Section 11 and Section 12 shall survive the
termination of this Agreement.

3.Payment for Services.

(a)Payment.  As full compensation for the Services and the rights granted to the
Company in this Agreement, the Company will pay compensation to Consultant at a
rate of $200 per hour billed in quarter hour increments, provided that
Consultant shall not exceed 75 hours during the Consulting Term without the
Company's prior written consent.  Invoices shall be issued by Consultant to the
Company monthly as to all Services performed during the preceding month, and
such invoice shall indicate the number of hours worked by Consultant during the
month.  The Company shall pay all undisputed fees within 10 business days after
receipt of invoice.

(b)Taxes.  The Company shall not be responsible for any federal, state or local
taxes derived from Consultant's net income or any compensation paid to
Consultant for the Services, or for the withholding and/or payment of any
income, payroll, Social Security or other federal, state or local taxes, the
making of any insurance contributions, including unemployment or disability
insurance, the obtaining of any workers' compensation insurance, or compliance
with any other legal requirements applicable to Consultant.  Consultant shall be
responsible for, and shall indemnify the Company against, all such taxes or
contributions, including penalties and interest.

(c)Expenses.  The Company shall reimburse Consultant for all reasonable,
necessary and documented out-of-pocket expenses incurred by Consultant in
connection with the Services in accordance with the general reimbursement policy
of the Company then in effect, including, without limitation, mileage, domestic
and foreign travel, lodging and meal expenses, provided that any expense that is
in excess of $5,000 is approved in writing in advance by the Company.

4.Relationship of the Parties.  It is understood by the parties that Consultant
is an independent contractor with respect to the Company, and this Agreement
shall not be construed to create any association, partnership, joint venture,
employee or agency relationship between Consultant and the Company for any
purpose. Consultant has no authority (and shall not hold herself out as having
any authority) to bind the Company and Consultant shall not make any agreements
or representations on the Company's behalf without the Company's prior written
consent.  Without limiting the generality of the foregoing, Consultant
acknowledges and agrees that the Company will not provide, and Consultant will
not be eligible to participate in, any health insurance, paid vacation or other
employee benefits.

5.Work Ownership.

(a)The Company is, and shall be, the sole and exclusive owner of all right,
title and interest throughout the world in and to all the results and proceeds
of the Services performed under this Agreement (collectively, the
"Deliverables"), including, without limitation, all patents, copyrights,
trademarks, trade secrets and



--------------------------------------------------------------------------------

 

other intellectual property rights (collectively "Intellectual Property Rights")
therein.  Consultant agrees that the Deliverables are hereby deemed a "work made
for hire" as defined in 17 U.S.C. § 101 for the Company. If, for any reason, any
of the Deliverables do not constitute a "work made for hire," Consultant hereby
irrevocably assigns to the Company, in each case without additional
consideration, all right, title and interest throughout the world in and to the
Deliverables, including all Intellectual Property Rights therein.

(b)Any assignment of copyrights under this Agreement includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as "moral rights" (collectively, "Moral Rights"). Consultant hereby
irrevocably waives, to the extent permitted by applicable law, any and all
claims she may now or hereafter have in any jurisdiction to any Moral Rights
with respect to the Deliverables.

(c)Upon the request of the Company, Consultant shall promptly take such further
actions, including execution and delivery of all appropriate instruments of
conveyance, as may be necessary to assist the Company to prosecute, register,
perfect, record or enforce its rights in any Deliverables. In the event the
Company is unable, after reasonable effort, to obtain Consultant's signature on
any such documents, Consultant hereby irrevocably designates and appoints the
Company as her agent and attorney-in-fact, to act for and on her behalf solely
to execute and file any such application or other document and do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights or other intellectual property protected related to the Deliverables
with the same legal force and effect as if Consultant had executed them.
Consultant agrees that this power of attorney is coupled with an interest.

6.Assignment. Consultant shall not assign any rights, or delegate or subcontract
any obligations, under this Agreement without the Company's prior written
consent. Any assignment in violation of the foregoing shall be deemed null and
void. The Company may freely assign its rights and obligations under this
Agreement at any time. Subject to the limits on assignment stated above, this
Agreement will inure to the benefit of, be binding on, and be enforceable
against each of the parties hereto and their respective successors and assigns.

7.Notices.  All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a "Notice") shall be in writing and addressed to
the parties at the addresses set forth on the first page of this Agreement (or
to such other address that may be designated by the receiving party from time to
time in accordance with this section). All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
pre-paid) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this Agreement, a
Notice is effective only if (a) the receiving party has received the Notice and
(b) the party giving the Notice has complied with the requirements of this
Section.

8.Amendment. This Agreement may only be amended, modified or supplemented by an
agreement in writing signed by each party hereto, and any of the terms thereof
may be waived, only by a written document signed by each party to this Agreement
or, in the case of waiver, by the party or parties waiving compliance.

9.Entire Agreement.  This Agreement (and the related schedules and exhibits)
contains the entire agreement of the parties with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.

10.Severability.  If any provision of this Agreement shall be held to be invalid
or unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable.  If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provisions it would become
valid and enforceable, then such provision shall be deemed to be written,
construed and enforced as so limited.

11.Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Wisconsin without giving
effect to any choice or conflict of law provision or rule.

12.Facsimile Signature; Counterparts.  This Agreement may be executed by
facsimile signature and in counterparts, each of which shall be deemed an
original, but both of which taken together shall constitute one and the same
instrument.

Dated as of the date first above written.





2

--------------------------------------------------------------------------------

 

 

THE FEMALE HEALTH COMPANY

 

 

BY/s/  O.B. Parrish

     O.B. Parrish, Chief Executive
     Officer

 

 

/s/  Sharon Meckes

Sharon Meckes



3

--------------------------------------------------------------------------------